Title: To James Madison from Charles Pinckney, 26 August 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir,
Madrid 26: August 1804
It was not until yesterday I received your dispatch of the 10th April with the inclosures by which it appears there can be no doubt of all my letters being constantly stopped as it is now nearly four months & a half since they were written.
I am extremely sorry I did not receive these dispatches before as they would have served to throw much light on Mr. Cevallos’s conduct, for many parts of which I was before unable to account—had I known the lengths Mr Yrujo had gone & of the manner in which he had without the least reason presumed to speak to our Government & revile their acts I should probably have taken a very different tone with them—you must suppose it cannot but be very mortifying to me to hear that a Government like this which is kicked & buffeted about by France & England upon all occasions & in any manner they please should have the effrontery to hold the language to us they do—to a nation which except France have them more in their power or can more easily bring them upon their knees than any other.
I am now told that they approve very highly of every thing Yrujo has done & that they mean on his return to give him some distinguished mark of the Royal favour—they consider themselves as highly obliged to him for giving them an opportunity to shew that Spain has some of her antient consequence & spirit left—they are now shewing every where copies of his Letters to you as manifesting the decision & Vigour of their present Councils, hoping it will in some degree lessen their national disgrace in being obliged so continually to submit in Europe to every thing that France & England dictate—they now also implicitly believe every thing that Yrujo has told them & are very sure of succeeding in their plans. I hold a different opinion & am sure on my part that nothing now is wanting but merely to insist on our rights & we shall have them without a word—as things have turned out I am very happy indeed that they drove me to the necessity of treating them as I did & I repeat had I seen or known of Mr. Yrujo’s letters I should have written to Mr. Cevallos in a much more marked Stile than I have—as it is I let things stand as they are until I hear from you which I am very anxious to do as I am now nearly ready to depart & extremely desirous to do so. Even your Letter leaves it uncertain whether Mr. Munroe can come or not & I am persuaded from what Mr. Graham wrote me & Mr. Livingston’s silence on the subject, who saw Mr. Monroe lately every day that he will not—if he does, nothing can be done here unless England goes to War with Spain or our Governm⟨ent⟩ by a very decided conduct shews her we will no longer suffer our Claims to be neglected.
They speak now very currently of a War between Fran⟨ce⟩ & the Northern Powers which will probably induce England to ⟨leave?⟩ Spain alone some time longer in the hope that should France be pressed, or her Soldiers lose the Enthusiasm the cause of Liberty formerly inspired Spain may be induced to join against her & thus make an effort to recover her independance. Of the intentions & movements of the northern powers you will however know much sooner & better from Mr. Livingston & Mr. Monroe than from hence.
Requesting my affectionate respects to the President & our friends at Washington I remain with sincere regard always Dear Sir Your’s Truly
Charles Pinckney
Postscript. I have just heard they have ordered Three Ships of the Line, four frigates & troops from 4 to 6000 a⟨re⟩ to be got ready as quickly as possible for the neighbourhood of Texas & the Floridas.
